t c summary opinion united_states tax_court gerald barlow petitioner v commissioner of internal revenue respondent docket no 5956-04s filed date gerald barlow pro_se lauren b epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether payments of dollar_figure petitioner made to his former spouse during the year in issue were properly deductible as alimony background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in lakeland florida petitioner and his former wife divorced on date after years of marriage their divorce proceedings were adjudicated by the circuit_court of polk county florida florida circuit_court in a final judgment of dissolution of marriage divorce decree dated date the florida circuit_court ordered an equitable distribution of marital assets and awarded alimony to petitioner’s former wife as relevant to this discussion the equitable distribution of marital assets included a provision addressing the division of petitioner’s retirement_plan all amounts have been rounded to the nearest dollar benefits specifically the divorce decree provided equitable distribution of marital assets shall be as follows d the wife is further awarded the following one-half of husband’s retirement_plan with city of lakeland and one-half of husband’s retirement pension_plan with state of florida in regard to alimony the florida circuit_court in a separate provision of the divorce decree ordered the husband shall pay to the wife the alimony awarded to her in this court’s temporary order dated date the above-referenced temporary order dated date was entered by the florida circuit_court following a hearing on petitioner’s former wife’s motion for temporary alimony the court ordered the husband shall pay to the wife temporary alimony in the amount of dollar_figure per month same shall be payable weekly in the amount of dollar_figure to begin on date until further notice on date petitioner and the city of lakeland entered into an assignment agreement with respect to petitioner’s employee_pension_plan and police officer’s supplemental retirement_plan supplemental plan pursuant to the terms of the assignment petitioner’s former wife was assigned a one-half interest in petitioner’s net monthly retirement benefits from both the employee_pension_plan and the supplemental plan in taxable_year petitioner’s former wife received total payments of dollar_figure from petitioner’s retirement plans with the city of lakeland consisting of dollar_figure from petitioner’s employee_pension_plan and dollar_figure from petitioner’s supplemental plan there is no evidence that petitioner made any other_payments to his former wife in on his federal_income_tax return petitioner claimed a deduction of dollar_figure for alimony payments in a notice_of_deficiency dated date respondent disallowed the deduction on the ground that the payments did not constitute alimony although the divorce decree referred to petitioner’s retirement plans with the city of lakeland and the state of florida the record in this case does not involve any retirement_plan with the state of florida there is no evidence in the record that petitioner made any payments in in accordance with his obligation to pay alimony of dollar_figure per month petitioner’s obligation to provide spousal support may have terminated regardless it is clear from the record that petitioner relied solely upon the assignments from his city of lakeland retirement plans as the basis for claiming an alimony paid deduction on his return discussion the federal tax consequences to both the paying spouse and receiving spouse of a payment made incident_to_divorce depend upon the characterization of such payment property_settlements or equitable divisions of marital property are generally neither deductible from the income of the paying spouse nor includable in the income of the receiving spouse sec_1041 on the other hand payments made or received as alimony are generally deductible by the paying spouse under sec_215 and includable in gross_income by the receiving spouse under sec_61 and sec_71 sec_215 provides that the paying spouse may deduct a payment as alimony if the payment is includible in the gross_income of the recipient under sec_71 sec_71 defines an alimony payment as any cash payment meeting each of the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent contends that the dollar_figure paid from petitioner’s city of lakeland retirement plans is not alimony because petitioner does not satisfy either subparagraph b or d of sec_71 we first address the requirement at sec_71 which provides that a payment will not be alimony if the governing divorce_or_separation_instrument designates the payment as not includable in gross_income under sec_71 and not allowable as an alimony deduction under sec_215 a divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument 112_tc_317 affd sub nom schutter v commissioner 242_f3d_390 10th cir generally the divorce or separation agreement must provide a clear explicit and express direction that the payments are not to be treated as alimony but the designation need not mimic the statutory language of sec_71 and sec_215 125_f3d_551 7th cir affg tcmemo_1995_554 estate of goldman v commissioner supra pincite in this case the language of the divorce decree unambiguously designates the payments from petitioner’s retirement_plan benefits as nonalimony petitioner’s former wife was awarded a one-half interest in petitioner’s retirement_plan benefits pursuant to paragraph of the divorce decree which began equitable distribution of marital assets shall be as follows among the items of marital assets subject_to equitable distribution were petitioner’s retirement_plan benefits as specifically addressed in paragraph d of the divorce decree while the florida circuit_court also specifically granted alimony to petitioner’s former wife this award was made pursuant to paragraph of the divorce decree and was not part of the florida circuit court’s equitable distribution of marital assets we conclude that the divorce decree clearly explicitly and expressly designated the payments from petitioner’s retirement plans as nonalimony payments since petitioner does not satisfy subparagraph b of sec_71 it is unnecessary to consider subparagraph d of the same section respondent’s determination that petitioner is not entitled to an alimony deduction in is sustained moreover the florida circuit_court in a postdivorce hearing convened on date to address petitioner’s request to modify the divorce decree’s distribution of his retirement_plan benefits concluded that the distribution was a property plan distribution the court made and that the decision was not modifiable because it’s not alimony reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
